Dissenting Opinion by
Mr. Justice Dean:
Dr. George G. Reimer, owing some debts, mainly unpaid taxes, and being owner of very valuable improved real estate *223consisting of houses and lots in Pittsburgh, and also having personalty to the value of $7,820.38, made up of money in bank, $5,617.88, cash in house, money payable to him on mortgages and other evidences of debt, on the second day of February, 1888, made his will. He was a single man, but had a number of collateral, near relatives. Seventeen days before this, he had been stricken with paralysis, and doubtless prompted by the fear that the disease would soon end his life undertook in this form to dispose of his estate. However, he did not die, but lived until November 26, 1891, nearly four years afterwards.
In the meantime, he recovered his health sufficiently to give attention to his business affairs. So far as the will purported to dispose of his personal property, no change was made in it. The sixth paragraph, a devise of a house and two lots in the 22d ward of Pittsburgh to his nephew, C. N. Reimer, was can-celled by scrawling it over with pen and ink. Considerable change in the interval was made in the character of the property ; he sold a lot in the 21st ward devised to his brother Andrew ; also, two lots in the same ward and a piece of ground on Frankstown avenue devised to his sister Mary; he made no new purchases of real estate. By the accumulation of income and the purchase money of the land sold, his personalty at his death, instead of the $7,320.38 at the date of the will, was $21,049.28. The appellants claimed that under the first item of the will this passed to them, the children of Mary Ewing; the appellees resisted this, and alleged, that as to this portion of his estate the testator died intestate, and such was the opinion of the learned judge of the orphans’ court; so he, after deducting cost of a family monument and collateral inheritance tax, distributed the balance, $15,224.87, to the surviving brother, Andrew, and the children of deceased brothers and sisters. From that decree of distribution the children of Mary Ewing appealed, and their appeal is sustained by this court. Notwithstanding the very able opinion of my brother Gbeen, I cannot concur in the judgment.
The contention is determined by the interpretation to be given to the first paragraph of the will, which is as follows:
“ First. I give and bequeath to my brother, Andrew Reimer, any and all of my household goods, books, clothing, furniture, *224etc., that he may desire. The balance of the personal effects to be divided among the children of my sister Mary Ewing.” This is preceded by the usual direction for payment of debts and funeral expenses, and then these words, “ And after payment of the same, I direct that the whole of my estate remaining shall be divided as follows: ” Then comes the first paragraph already quoted. This is followed by the second, which reads, thus:
“ I direct that my executors hereinafter named shall collect the rents from my real estate, and place the same in some good reliable bank until such times that said rents, together with any other moneys I may have remaining after paying my debts, funeral expenses, etc., as aforesaid, shall amount to the sum of five thousand dollars ($5,000), and I then direct that my said executors shall take said five thousand dollars and use the same in the erection of a family monument on our cemetery lot near the town of Tarentum in Allegheny County, Pa., after which I direct my real estate to be divided as follows: ” Then follow six separate devises of real estate, which, it is conceded, included all he owned at the date of the will and, because of sales in the interval, more than at the date of his death.
It is argued by appellant, that the wmrds, “ the balance of the personal effects are to be divided among the children of my sister Mary Ewing,” are to be understood in the same legal sense as if he had said “ The balance of my personalty,” or “ all that remains of my personal estate,” or similar phrases, which necessarily import personal estate as distinguished from real estate. My first impression was that the court below had fallen into error in its interpretation of this first paragraph; but a careful scrutiny of the whole will, having before me the subjects of the bequests and devises, constrains me to hold otherwise.
In interpreting this bequest, we start with the primary rule, which determines the construction of all wills, that the intent of the testator as ascertained from the whole will must be carried out. It is true, as argued, that the words, “ The balance of the personal effects,” might be descriptive of and include all and every kind of personal property, and pass the money here in dispute; it is often used in wills as a synonym for personal estate, and, as the very many adjudicated cases cited, both from *225the courts of England and the United States, show, has been held to be sufficiently significant and comprehensive to pass plate, jewelry, heir looms, evidences of debt, money, and all property not realty; but in giving the word “ effects ” such meaning, in every instance, the court was impelled to do so because the testator had in no way indicated an intention to limit its scope to a particular kind or to less than the whole of the personalty. In not a single case that I have been able to discover, has the rule laid down in 1 Jarman on Wills, 751, been departed from, that the word “ will comprise the entire personal estate of the testator, unless restrained by the context within narrower limits.” Controlled by that rule here, what was the intent of the testator when he adopted, as the expression of his intention, the word “effects.” He has before his mind the objects of his bounty, his brother Andrew and the children of his sister Mary Ewing; the first subject of disposal occurring to him is the property in his house; that before his eyes. As to this, he says: “ I give and bequeath to my brother, Andrew Reimer, any and all of my household goods, books, clothing, furniture, etc., that he may desire.” This, in the mind of the testator, obviously, whatever may have been Andrew’s right, is not a gift of all the household goods, books, clothing, furniture, etc., but only so much as he may desire; there is a right of choice in the brother, which, when exercised by selection, may dispose of only part of the property. As the bequest in the mind of the testator does not - necessarity pass all the “ household goods, books, furniture, etc., to Andrew, the next thought is, what shall be done with that which he does not choose to take ? The testator immediately answers by continuing to speak in the same paragraph thus : “ The balance of the personal effects to be divided among the children of my sister Mary Ewing.” Then further, the fact that the personal effects from which his brother is to choose are mentioned in detail, while no single article of the “ effects ” given to the children is mentioned makes the gift to them accord with the idea that the intention was to give to them the balance of the personal effects not selected by his brother. Again, the juxtaposition of the two sentences in the same paragraph, their natural association in thought, all indicate clearly that the word “ effects ” was used in a restrictive sense.
*226That it was so used, is further shown by the testator’s direction concerning his money in the next paragraph of the will, already quoted ; the executors are directed to collect his rents and place the same in bank, until such times that said rents, “ together with any other moneys I may have remaining after paying my debts, funeral expenses, etc., as aforesaid, shall amount to the sum of five thousand dollars,” when the money is to be expended in the erection of a family monument. If by the use of the words “ the balance of the personal effects ” in the first paragraph he thought to dispose of his money, these directions are wholly inconsistent with such intent, while they are in harmony with the intention to restrict them to the balance of the household goods, books, clothing and furniture not desired by his brother.
The cases cited by appellants are, in their form of expression, all distinguishable from the one in hand. In Campbell v. Prescott, 15 Ves. 507, it was held, these words passed the whole personalty: “I give to my sons all my .... merchandise stock, with jewels, plate, household goods, furniture, and all effects whatsoever.” In Mitchell v. Mitchell, 5 Mad. 69, this was the language of the testator: “All and singular my plate, linen, china, household goods and furniture, and effects that I shall die possessed of.” This was held to pass the personal estate. In these and the other cases cited, the word “ effects ” is framed in paragraphs different from that in this will; there was no indication from what the testator said to restrict the sweeping effect which the law otherwise gives to the word. But here, as is said by the court in Ennis v. Smith, 14 How. 400, “ Effects in French, or the word effete has the same meaning in common parlance and in law that it has in English. Its meaning properly, in either, when used indefinitely in wills, but in connection with something particular and certain, is limited by its association to other things of a like kind.”
But it is useless to go over the many cases cited on each side here, for as is said in Steele v. Thompson, 14 S. & R. 84: “Every case of this cast is individual; there can be no adherence to precedents, for no two wills can be exactly alike.” And as is said in Hoge v. Hoge, 1 S. & R. 156: “ Cases on wills have no great weight unless exactly similar in every respect. To render them authoritative, they should be in verbis ipsis*227simis, and made by the testator in the same situation and circumstances.” The question is, not what might pass by the words “ personal effects,” but what did this testator intend, here, should pass.
The argument based on the context preceding the paragraph in dispute, in a doubtful case, would probably turn the scale in favor of appellant. In this introductory paragraph, the testator positively announced an intention to dispose of his whole estate, not to die intestate as to any part of it; and that this, being an intention which the law favors, the interpretation asked for, it is urged, should be put upon the first paragraph. My trouble is, that these are the only words in the will which indicate an intention to dispose of this large sum of money in the executor’s hands. After directions as to payment of debts and funeral expenses, and before proceeding to dispose of his estate, he says : “ I direct that the whole of my estate remaining shall be divided as follows.” Giving to these words their literal meaning, they are a positive declaration of an intention to die testate as to the whole .estate, real and personal. As to the weight to be given to such declarations in the introductory clauses of wills, the remarks of Chief Justice Tilghman in Steele v. Thompson, 14 S. & R. 84, are in point. He says: “ In connection with other circumstances, such an introduction may be worthy of consideration, but the better opinion seems to be there is not much in it, because it is generally considered by the drawer as a matter of form, and put down of course before he begins to express the will of the testator; and because it cannot be doubted that most men when they make their wills do intend to dispose of their whole estate, whether they say so or not.” And as is held in Rupp v. Eberly, 79 Pa. 141, while these introductory words are to be considered as illustrating the intention they will not of themselves pass property which is clearly omitted. Here, while the testator said he intended to dispose of his whole estate, he clearly did not do so. There is no ambiguity in the will; the first paragraph bequeaths to his brother so much of his household goods, books- and furniture as he chooses to accept, and the balance of the personal effects is bequeathed to the children of his sister; he directed that his money should be applied to his debts, and $5,000 to the erection of a monument; he devised all of his real estate in sepa*228rate parcels to particular persons, but made no disposition of the large sum of money now for distribution. Therefore, there was nothing left for the court below to do but to distribute this fund under the intestate laws, and the judgment in my opinion ought to be affirmed.